DETAILED ACTION
	Receipt of Applicant’s Amendment, filed May 5, 2022 is acknowledged.  
Claims 1, 4-7, 9-10, 12-14, 17, 19-20 were amended.
Claims 2, 3, 11, and 18 were cancelled.
Claims 21-23 were newly added.
Claims 1, 4-10, 12-17, 19-23 are pending in this office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-10, 12-17, 19-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claims recite assigning “a synchronizing progress status”.  There is no support in the instant specification for such a claim element.  The term “progress” only appears once in the specification, in Paragraph [0119]: “the syncing status may be one of “SYNC_COMPLETE”, “SYNC_IN_PROGRESS”, AND “SYNC_FAILED””.  There is no detail regarding what the term “sync in progress” is intended to mean.  One of ordinary skill in the art is left to the plain meaning of the terms to assume what these syncing statuses mean.  
Paragraph [0111] recites that the sync service selectively enables and/or disables synchronization for a specific container based on its sync settings.
Paragraph [0118] of the instant specification details how the synchronization service is performed.  Within this paragraph, the sync setting is checked to determine if synchronization is enabled for the data storage container.  When it is, the system performs the synchronization to update the data.  The sync setting is not recited as being modified or changed to reflect the update progression.  Instead the sync setting is used as a stagnate variable used to determine if the data is to be synchronized.
Paragraph [132] recites that the badging services provide information about the syncing status of the folder as a whole, i.e. including all the contents.
There is not sufficient support in the specification for the claim limitation requiring the synchronization status to be limited to a “synchronizing progress status” as is currently claimed.  There is recitation in the specification of monitoring or tracking the progression of the synchronization operation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 23 ends with a semicolon, leading the reader to believe that the claim contains more limitations.  Yet additional limitations have not been identified.  For examination purpose the semicolon within this claim has been construed to be a period.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, 12-17, 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lockhart [2014/0057002] in view of Bhanote [2007/0260475].

With regard to claim 1 Lockhart teaches A method, comprising: 
storing first data as the entries in the database (Lockhart, ¶159 “The Path ID 935 enables the repository 930 to store a number of entries in the database”; Figure 3B see the “.ppt” and “.pdf” files) in a container as the first folder of interest (Lockhart, ¶149 “the host server 110 searches (720) the database 360 for entries (e.g., entries 361-365) of the folders related to the first folder based on an identifier of the first folder”; ¶159 “entries of the folders related to the folder of interest based on an identifier of the folder of interest”; Figure 3B see the Example First Folder storing the “.ppt” and “.pdf” files) on a remote computing device (Lockhart, ¶158 “the host server 900”; Figure 9 Host server 900 contains Repository 930 (e.g., repository 130), the first data being for an application as the application software (Lockhart, ¶158 “when the synchronization clients (e.g., an application software) running on the device receives a change notification and requests an update from the host server 900”) executable on at least one client device as the device (Id), the container as the first folder of interest (Lockhart, ¶149, ¶159; Figure 3B see Example First Folder”) being one or multiple containers (Lockhart, Figure 3BH see the folders for Path ID: C and Path ID: D) of the remote computing device (Lockhart, ¶158 “the host server 900”; Figure 9 Host server 900 contains Repository 930 (e.g., repository 130); 
storing settings (Lockhart, ¶150 “the host server 110 determines (730) the first synchronization state of the first folder”; ¶159 “to determine the synchronization state of the folder of interest based on the search results”) in a database as the repository (Lockhart, Figure 9, 930) of the remote computing device as the host server (Lockhart, Figure 9, 900), the settings configured to, on a per-container basis as based on an identifier of the folder (Lockhart, ¶159 “search the repository 930 for entries of the folders related to the folder of interest based on an identifier of the folder, and to determine the synchronization state of the folder of interest based on the search results”), indicative whether to synchronize as synchronize content based on the synchronization selection determined by the synchronization state of the folder (Lockhart, ¶160 “which can update and synchronize content of the selected folder(s) onto the user’s devices based on the synchronization selection received by module 916”; ¶150 “the host server 110 determines (730) the first synchronization state of the first folder”; ¶159 “to determine the synchronization state of the folder of interest based on the search results”) second data as the uploaded file (Lockhart, ¶54 “an edit, a change, a modification, a new file, a conflicting version, an upload of an edited or modified file”) of the at least one client device as the content on the user’s devices (Lockhart, ¶160 “which can update and synchronize content of the selected folder(s) onto the user’s devices based on the synchronization selection received by module 916”; Figure 3A see the devices 304-314 in which the collaborators interface to make changes) with first data of the container as the content of the selected folders (¶160; Figure 3A see the documents 324 stored in workspace 302 in which the folder Path ID:E is part of, Figure 3B); and 
in response to (i) a change as an edited or modified file (Lockhart, ¶54 “an edit, a change, a modification, a new file, a conflicting version, an upload of an edited or modified file”) in the second data as the uploaded file (Id) of the client device (Lockhart, ¶148 “the host server 110 receives (710) a selection, from a user (e.g., user 316, Fig 3A), of a first synchronization state of a first folder in a workspace 302”) and (ii) the database including settings (Lockhart, ¶150 “the host server 110 determines (730) the first synchronization state of the first folder”; ¶159 “to determine the synchronization state of the folder of interest based on the search results”) to synchronize the second data of the at least one client device as the corresponding folder on the device of the user (Lockhart, ¶151 “the host server 10 synchronizes (740) content of the first folder in the workspace 302 with a corresponding folder on a device of a user based on the first synchronization state”) with the first data of the container as the first folder in the workspace (Id), updating the first data of the container (Lockhart, ¶152 “the host server 110 can also update (750), in the database 360, entries of the folders that are related to the first folder for the user and the collaborators to reflect the selected first synchronization state”)
wherein the method further comprises providing entries in the database for respective ones of the containers as entries of the folders related to the folder of interest (Lockhart, ¶132 “determines a first synchronization state of a first folder”; ¶159 “search the repository 930 for entries of the folders related to the folder of interest based on an identifier of the folder of interest, and to determine the synchronization state of the folder of interest based on the search results”), the entries indicating, on a per-container basis as per folder of interest (Id), (i) whether to synchronize the respective containers (Lockhart, ¶135 “… allows the user to disable the first synchronization state to unsynchronized… allows the user to either enable the first synchronization state to synchronized or to disable the first synchronization state to unsynchronized… allows the sue rot enable the first synchronization state to synchronized”) and (ii) whether the remote computing device employs a badging service as the icon (Lockhart, ¶134 “an icon for a respective folder that distinctively indicates a synchronization state of the respective folder”), the badging service assigning a synchronizing … (Lockhart, ¶132 “The synchronization state can include (415) one or more of: (i) synchronized, (ii) partially synchronized, or (iii) unsynchronized”) to respective containers on an individual basis (Lockhart, ¶132 “the first synchronization state of the first folder based on an original synchronization state of the first folder”) and communicating the synchronizing … to the at least one client device (Lockhart, ¶134 “the host server 110 displays (450) on a user interface (e.g., user interface 104), an icon for a respective folder that distinctively indicates a synchronization state of the respective folder”).  
Lockhart does not explicitly teach he badging service assigning a synchronizing progress status.  Bhanote teaches a badging service (Bhanote, ¶69 “a screen shot 361 shows the synchronization status after a synchronization has been run… The list of text that appears in the screen shot is indicative that syncing is occurring correctly.  As shown, at the end of the synchronization process, five line items appear that verify synching has occurred”), the badging service assigning a synchronizing progress status as the line items verifying that synching has occurred (Id) … and communicating the synchronizing progress status to the at least one client device as displaying the line items (Id).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the user interface display (Lockhart, ¶134) to include the synchronization status line items as taught by Bhanote.  The proposed combination yields the predictable results of generating a UI that is not only capable of enabling the user to change and initiate synchronization (Bhanote, ¶69) but also indicate to the user the status of the synchronization after the operation has been run (Bhanote, ¶69).  Within the proposed combination the interface taught by Lockhart has been modified to not only display the icon used to select the synchronization setting, but also the line items indicating the synchronization status.

With regard to claim 4 the proposed combination further teaches wherein the synchronizing progress status includes any of (i) synchronizing complete (Bhanote, ¶69 “survey data uploaded successfully” which may be used to indicate  that the synchronization is complete (Lockhart, ¶132 “The synchronization state can include (415) one or more of: (i) synchronized”), (ii) synchronizing in progress (Bhanote, ¶69 “updating forms used in surveys”, and (iii) synchronizing failed (Bhanote, ¶69 “The last line item “Sync OK” indicates that all syncing processes have occurred without error” wherein errors would reflect a failure to synchronize the data.  

With regard to claims 5 and 12 Lockhart further teaches wherein the containers include a file-type container configured to store file-type data (Lockhart, ¶159 “entries of the folders related to the folder of interest”), and wherein storing the settings in the database - 40 -RLG/BDRAttorney Docket #: 1194-036.002includes specifying synchronizing progress settings as the synchronization state of the folder of interest (Lockhart, ¶159 “to determine the synchronization state of the folder of interest based on the search results”) for the file-type container at an individual file level as file-level selective synchronization (Lockhart, ¶41 “select only the desired folder(s), subfolder(s), or file(s) in their commonly shared workplace to be synchronized on one or more devices of theirs”; ¶84 “storing a row in the database for every single folder and subfolder (and potentially each file, if a file-level selective synchronization is to be implemented)”).  

With regard to claims 6 and 13 Lockhart further teaches wherein the containers include a file-type container configured to store file-type data (Lockhart, ¶159 “entries of the folders related to the folder of interest”), and wherein storing the settings in the database includes specifying synchronizing progress settings as the synchronization state of the folder of interest (Lockhart, ¶159 “to determine the synchronization state of the folder of interest based on the search results”) for the file-type container at a folder level as setting synchronization settings for every single folder and subfolder (Lockhart, ¶41 “select only the desired folder(s), subfolder(s), or file(s) in their commonly shared workplace to be synchronized on one or more devices of theirs”; ¶84 “storing a row in the database for every single folder and subfolder (and potentially each file, if a file-level selective synchronization is to be implemented)”).  

With regard to claims 7, 14, and 19 Lockhart further teaches wherein storing the settings includes receiving, via an API (Application Program Interface) (Lockhart, ¶158 “the user interface module 912 provides application programming interface (API), an instruction specifying a particular container (Lockhart, ¶158 “The synchronization request module 914 can receive the user’s and collaborators’ devices synchronization requests, for example, when the synchronization clients (e.g., an application software) running on the device receives a change notification and requests an update from the host server 900”) and providing settings for the particular container (Lockhart, ¶159 “an identifier of the folder of interest, and to determine the synchronization state of the folder of interest based on the search results”).  

With regard to claims 8 and 15 Lockhart further teaches wherein the containers include identifiers as the identifier (Lockhart, ¶159 “an identifier of the folder of interest”) that uniquely identify the containers as the folder of interest (Id) in the remote computing device (Lockhart, ¶158 “the host server 900”; Figure 9 Host server 900”), and wherein receiving the instruction (Lockhart, ¶158 “The synchronization request module 914 can receive the user’s and collaborators’ devices synchronization requests”) includes the identifier of the particular container (Lockhart, ¶159 “search the repository 930 for entries of the folders related to the folder of interest based on an identifier of the folder, and to determine the synchronization state of the folder of interest based on the search results”).  

With regard to claims 9, 16 and 20 Lockhart further teaches wherein receiving the instruction providing synchronizing progress settings for the particular data storage container (Lockhart, ¶158 “the user interface module 912 provides application programming interface (API)”) includes an instruction to create the particular container in the remote computing device (Lockhart, ¶71 “the user can select to create the first folder in the workspace 302 if it does not exist”; Note ¶64 “the host server 110 can synchronize, in response to a selection of the first synchronization state of the first folder in the workspace 302”).  

With regard to claim 10 Lockhart teaches A computing device as a computer system (Lockhart, ¶161), comprising memory and processing circuitry coupled to the memory (Lockhart, ¶157 “software embodied in a computer-readable (storage) medium for execution by the processor”), the computing device constructed and arranged to: 
store first data as the entries in the database (Lockhart, ¶159 “The Path ID 935 enables the repository 930 to store a number of entries in the database”; Figure 3B see the “.ppt” and “.pdf” files) in a container as the first folder of interest (Lockhart, ¶149 “the host server 110 searches (720) the database 360 for entries (e.g., entries 361-365) of the folders related to the first folder based on an identifier of the first folder”; ¶159 “entries of the folders related to the folder of interest based on an identifier of the folder of interest”; Figure 3B see the Example First Folder storing the “.ppt” and “.pdf” files) on a remote computing device (Lockhart, ¶158 “the host server 900”; Figure 9 Host server 900 contains Repository 930 (e.g., repository 130), the first data being for an application as the application software (Lockhart, ¶158 “when the synchronization clients (e.g., an application software) running on the device receives a change notification and requests an update from the host server 900”) executable on at least one client device as the device (Id), the container as the first folder of interest (Lockhart, ¶149, ¶159; Figure 3B see Example First Folder”) being one or multiple containers (Lockhart, Figure 3BH see the folders for Path ID: C and Path ID: D) of the remote computing device (Lockhart, ¶158 “the host server 900”; Figure 9 Host server 900 contains Repository 930 (e.g., repository 130); 
store settings (Lockhart, ¶150 “the host server 110 determines (730) the first synchronization state of the first folder”; ¶159 “to determine the synchronization state of the folder of interest based on the search results”) in a database as the repository (Lockhart, Figure 9, 930) of the remote computing device as the host server (Lockhart, Figure 9, 900), the settings configured to, on a per-container basis as based on an identifier of the folder (Lockhart, ¶159 “search the repository 930 for entries of the folders related to the folder of interest based on an identifier of the folder, and to determine the synchronization state of the folder of interest based on the search results”), indicative whether to synchronize as synchronize content based on the synchronization selection determined by the synchronization state of the folder (Lockhart, ¶160 “which can update and synchronize content of the selected folder(s) onto the user’s devices based on the synchronization selection received by module 916”; ¶150 “the host server 110 determines (730) the first synchronization state of the first folder”; ¶159 “to determine the synchronization state of the folder of interest based on the search results”) second data as the uploaded file (Lockhart, ¶54 “an edit, a change, a modification, a new file, a conflicting version, an upload of an edited or modified file”) of the at least one client device as the content on the user’s devices (Lockhart, ¶160 “which can update and synchronize content of the selected folder(s) onto the user’s devices based on the synchronization selection received by module 916”; Figure 3A see the devices 304-314 in which the collaborators interface to make changes) with first data of the container as the content of the selected folders (¶160; Figure 3A see the documents 324 stored in workspace 302 in which the folder Path ID:E is part of, Figure 3B); and 
in response to (i) a change as an edited or modified file (Lockhart, ¶54 “an edit, a change, a modification, a new file, a conflicting version, an upload of an edited or modified file”) in the second data as the uploaded file (Id) of the client device (Lockhart, ¶148 “the host server 110 receives (710) a selection, from a user (e.g., user 316, Fig 3A), of a first synchronization state of a first folder in a workspace 302”) and (ii) the database including settings (Lockhart, ¶150 “the host server 110 determines (730) the first synchronization state of the first folder”; ¶159 “to determine the synchronization state of the folder of interest based on the search results”) to synchronize the second data of the at least one client device as the corresponding folder on the device of the user (Lockhart, ¶151 “the host server 10 synchronizes (740) content of the first folder in the workspace 302 with a corresponding folder on a device of a user based on the first synchronization state”) with the first data of the container as the first folder in the workspace (Id), updating the first data of the container (Lockhart, ¶152 “the host server 110 can also update (750), in the database 360, entries of the folders that are related to the first folder for the user and the collaborators to reflect the selected first synchronization state”)
wherein the method further comprises providing entries in the database for respective ones of the containers as entries of the folders related to the folder of interest (Lockhart, ¶132 “determines a first synchronization state of a first folder”; ¶159 “search the repository 930 for entries of the folders related to the folder of interest based on an identifier of the folder of interest, and to determine the synchronization state of the folder of interest based on the search results”), the entries indicating, on a per-container basis as per folder of interest (Id), (i) whether to synchronize the respective containers (Lockhart, ¶135 “… allows the user to disable the first synchronization state to unsynchronized… allows the user to either enable the first synchronization state to synchronized or to disable the first synchronization state to unsynchronized… allows the sue rot enable the first synchronization state to synchronized”) and (ii) whether the remote computing device employs a badging service as the icon (Lockhart, ¶134 “an icon for a respective folder that distinctively indicates a synchronization state of the respective folder”), the badging service assigning a synchronizing … (Lockhart, ¶132 “The synchronization state can include (415) one or more of: (i) synchronized, (ii) partially synchronized, or (iii) unsynchronized”) to respective containers on an individual basis (Lockhart, ¶132 “the first synchronization state of the first folder based on an original synchronization state of the first folder”) and communicating the synchronizing … to the at least one client device (Lockhart, ¶134 “the host server 110 displays (450) on a user interface (e.g., user interface 104), an icon for a respective folder that distinctively indicates a synchronization state of the respective folder”).  
Lockhart does not explicitly teach he badging service assigning a synchronizing progress status.  Bhanote teaches a badging service (Bhanote, ¶69 “a screen shot 361 shows the synchronization status after a synchronization has been run… The list of text that appears in the screen shot is indicative that syncing is occurring correctly.  As shown, at the end of the synchronization process, five line items appear that verify synching has occurred”), the badging service assigning a synchronizing progress status as the line items verifying that synching has occurred (Id) … and communicating the synchronizing progress status to the at least one client device as displaying the line items (Id).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the user interface display (Lockhart, ¶134) to include the synchronization status line items as taught by Bhanote.  The proposed combination yields the predictable results of generating a UI that is not only capable of enabling the user to change and initiate synchronization (Bhanote, ¶69) but also indicate to the user the status of the synchronization after the operation has been run (Bhanote, ¶69).  Within the proposed combination the interface taught by Lockhart has been modified to not only display the icon used to select the synchronization setting, but also the line items indicating the synchronization status.

With regard to claim 17 Lockhart teaches A method, comprising: 
store first data as the entries in the database (Lockhart, ¶159 “The Path ID 935 enables the repository 930 to store a number of entries in the database”; Figure 3B see the “.ppt” and “.pdf” files) in a container as the first folder of interest (Lockhart, ¶149 “the host server 110 searches (720) the database 360 for entries (e.g., entries 361-365) of the folders related to the first folder based on an identifier of the first folder”; ¶159 “entries of the folders related to the folder of interest based on an identifier of the folder of interest”; Figure 3B see the Example First Folder storing the “.ppt” and “.pdf” files) on a remote computing device (Lockhart, ¶158 “the host server 900”; Figure 9 Host server 900 contains Repository 930 (e.g., repository 130), the first data being for an application as the application software (Lockhart, ¶158 “when the synchronization clients (e.g., an application software) running on the device receives a change notification and requests an update from the host server 900”) executable on at least one client device as the device (Id), the container as the first folder of interest (Lockhart, ¶149, ¶159; Figure 3B see Example First Folder”) being one or multiple containers (Lockhart, Figure 3BH see the folders for Path ID: C and Path ID: D) of the remote computing device (Lockhart, ¶158 “the host server 900”; Figure 9 Host server 900 contains Repository 930 (e.g., repository 130); 
store settings (Lockhart, ¶150 “the host server 110 determines (730) the first synchronization state of the first folder”; ¶159 “to determine the synchronization state of the folder of interest based on the search results”) in a database as the repository (Lockhart, Figure 9, 930) of the remote computing device as the host server (Lockhart, Figure 9, 900), the settings configured to, on a per-container basis as based on an identifier of the folder (Lockhart, ¶159 “search the repository 930 for entries of the folders related to the folder of interest based on an identifier of the folder, and to determine the synchronization state of the folder of interest based on the search results”), enable synchronize as synchronize content based on the synchronization selection determined by the synchronization state of the folder (Lockhart, ¶160 “which can update and synchronize content of the selected folder(s) onto the user’s devices based on the synchronization selection received by module 916”; ¶150 “the host server 110 determines (730) the first synchronization state of the first folder”; ¶159 “to determine the synchronization state of the folder of interest based on the search results”) of the second data as the uploaded file (Lockhart, ¶54 “an edit, a change, a modification, a new file, a conflicting version, an upload of an edited or modified file”) of the at least one client device as the content on the user’s devices (Lockhart, ¶160 “which can update and synchronize content of the selected folder(s) onto the user’s devices based on the synchronization selection received by module 916”; Figure 3A see the devices 304-314 in which the collaborators interface to make changes) with first data of the container as the content of the selected folders (¶160; Figure 3A see the documents 324 stored in workspace 302 in which the folder Path ID:E is part of, Figure 3B); and 
in response to a change as an edited or modified file (Lockhart, ¶54 “an edit, a change, a modification, a new file, a conflicting version, an upload of an edited or modified file”) in the second data as the uploaded file (Id) of the client device (Lockhart, ¶148 “the host server 110 receives (710) a selection, from a user (e.g., user 316, Fig 3A), of a first synchronization state of a first folder in a workspace 302”), updating the first data of the container (Lockhart, ¶152 “the host server 110 can also update (750), in the database 360, entries of the folders that are related to the first folder for the user and the collaborators to reflect the selected first synchronization state”),
wherein the method further comprises providing entries in the database for respective ones of the containers as entries of the folders related to the folder of interest (Lockhart, ¶132 “determines a first synchronization state of a first folder”; ¶159 “search the repository 930 for entries of the folders related to the folder of interest based on an identifier of the folder of interest, and to determine the synchronization state of the folder of interest based on the search results”), the entries indicating, on a per-container basis as per folder of interest (Id), (i) whether to synchronize the respective containers (Lockhart, ¶135 “… allows the user to disable the first synchronization state to unsynchronized… allows the user to either enable the first synchronization state to synchronized or to disable the first synchronization state to unsynchronized… allows the sue rot enable the first synchronization state to synchronized”) and (ii) whether the remote computing device employs a badging service as the icon (Lockhart, ¶134 “an icon for a respective folder that distinctively indicates a synchronization state of the respective folder”), the badging service assigning a synchronizing … (Lockhart, ¶132 “The synchronization state can include (415) one or more of: (i) synchronized, (ii) partially synchronized, or (iii) unsynchronized”) to respective containers on an individual basis (Lockhart, ¶132 “the first synchronization state of the first folder based on an original synchronization state of the first folder”) and communicating the synchronizing … to the at least one client device (Lockhart, ¶134 “the host server 110 displays (450) on a user interface (e.g., user interface 104), an icon for a respective folder that distinctively indicates a synchronization state of the respective folder”).  
Lockhart does not explicitly teach he badging service assigning a synchronizing progress status.  Bhanote teaches a badging service (Bhanote, ¶69 “a screen shot 361 shows the synchronization status after a synchronization has been run… The list of text that appears in the screen shot is indicative that syncing is occurring correctly.  As shown, at the end of the synchronization process, five line items appear that verify synching has occurred”), the badging service assigning a synchronizing progress status as the line items verifying that synching has occurred (Id) … and communicating the synchronizing progress status to the at least one client device as displaying the line items (Id).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the user interface display (Lockhart, ¶134) to include the synchronization status line items as taught by Bhanote.  The proposed combination yields the predictable results of generating a UI that is not only capable of enabling the user to change and initiate synchronization (Bhanote, ¶69) but also indicate to the user the status of the synchronization after the operation has been run (Bhanote, ¶69).  Within the proposed combination the interface taught by Lockhart has been modified to not only display the icon used to select the synchronization setting, but also the line items indicating the synchronization status.

With regard to claim 21 Lockhart further teaches wherein a first entry (Figure 3D, see row 361) in the database (Figure 3D, 360) is provided for a first container (Figure 3D, Folder B) and indicates that the badging service is employed by the first container (Lockhart, ¶83 “a database 360 with synchronization entries 361-465 configured to identify hierarchical relationships between folders shared among the users and the collaborators”; ¶87 “the host server 110 can determine a first synchronization state of a first folder”), and wherein a second entry (Figure 3D, see row 362) in the database (Figure 3D, 360) is provided for a second container as a folder for Path ID E (Figure 3D, see Path ID: A, B, and E) and indicates that the badging service is not employed by the second container as the folder does not have an explicitly listed synchronization setting (Lockhart, ¶87 “the entries (e.g. entries 361-365) in database 360) storing the synchronization states may not include the folder of interest”; ¶149 “the host server 110 searches (720) the database 360 for entries (e.g. entries 361-365) of the folders related to the first folder based on an identifier of the first folder.  In some embodiments, the entries are configured (722) to identify hierarchical relationships between the one or more folders and the first folder on a per-user basis.  In one or more embodiments, the database 360 is configured (724) in a way that a number of entries in the database 360 is less than a total number of folders that are related to the first folder”).  

With regard to claim 22 Lockhart further teaches selectively enabling the badging service on individual files as file-level selective synchronization (Lockhart, ¶41 “select only the desired folder(s), subfolder(s), or file(s) in their commonly shared workplace to be synchronized on one or more devices of theirs”; ¶84 “storing a row in the database for every single folder and subfolder (and potentially each file, if a file-level selective synchronization is to be implemented)”).  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lockhart in view of Lockhart in view of Bhanote and Jhaveri [2007/0067349].
With regard to claim 23 Lockhart further teaches wherein the container has a unique identifier (Lockhart, Figure 3B, See the unique identifier “Path ID:E”) for distinguishing the container as the folder (Id) among multiple containers as all the folders (Lockhart, Figure 3B, “Path ID:B”, “Path ID:F”, “Path ID:C”, “Path ID:D”) of the remote computing device (Lockhart, ¶158 “the host server 900”; Figure 9 Host server 900 contains Repository 930 (e.g., repository 130)..
Lockhart does not explicitly teach that the unique identifier generated as one of an auto-incrementing number or a hash function.  Bhanote teaches the unique identifier generated as one of an auto-incrementing number (Bhanote, ¶66 “storing such versions of the form and data therein entered under different version numbers”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by the proposed combination to make use of the naming convention taught by Bhanote to apply version numbers to the data as it yields the predictable results of enabling the system to track distinct versions of the data as the data is modified. 
Lockhart does not explicitly teach that the unique identifier generated as one of an auto-incrementing number or a hash function.  Jhaveri teaches the unique identifier generated as one of … or a hash function (Jhaveri, ¶66 “the hashes in the following table are 128 byte deterministic hashes”; See the table “Root path Hash” which is the Share name for the folder path.  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the Path ID taught by Lockhart within the prosed combination as deterministic hashes as taught by Jhaveri as it yields the predictable results of uniquely identifying the folder path. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 7-11, 14-16, 17-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6, 10, 14 and 14 of U.S. Patent No. 10614041. Although the claims at issue are not identical, they are not patentably distinct from each other because of the mapping provided in the following table.
Claims 5-6 and 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10614041 in view of Lockhart.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the mapping provided in the following table.
Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10614041 in view of Bhanote and Jhaveri.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the mapping provided in the following table.
Instant claims
1. A method, comprising: 




storing first data in a container on a remote computing device, the first data being for an application executable on at least one client device, the container being one of multiple containers of the remote computing device; 
storing settings in a database of the remote computing device, the settings configured to, on a per-container basis, indicate whether to synchronize second data of the at least one client device with first data of a container; and 








in response to (i) a change in second data of the client device and (ii) the database including settings to synchronize the second data of the at least one client device with the first data of the container, updating the first data of the container,
wherein the method further comprises providing entries in the database for respective ones of the containers, the entries indicating, on a per-container basis, (i) whether to synchronize the respective containers and (ii) whether the remote computing device employs a badging service, the badging service assigning a synchronizing progress status to respective containers on an individual basis and communicating the synchronizing progress status to the at least one client device.  



4. The method of claim 1, wherein the synchronization process status includes any of (i) synchronizing complete, (ii) synchronizing in progress, and (iii) synchronizing failed.  


5 and 12. The method of claim 1, wherein the containers include a file-type container configured to store file-type data, and wherein storing the settings in the database - 40 -RLG/BDRAttorney Docket #: 1194-036.002 includes specifying synchronizing process settings for the file-type container at an individual file level.  

6 and 13. The method of claim 1, wherein the containers include a file-type container configured to store file-type data, and wherein storing the settings in the database includes specifying synchronizing process settings for the file-type container at a folder level.  







7, 14, and 19. The method of claim 1, wherein storing the settings includes receiving, via an API (Application Program Interface), an instruction specifying a particular container and providing settings for the particular container.  

8 and 15. The method of claim 7, wherein the containers include identifiers that uniquely identify the containers in the remote computing device, and wherein receiving the instruction includes the identifier of the particular container.  


9, 16, and 20. The method of claim 7, wherein receiving the instruction providing synchronizing process settings for the particular data storage container includes an instruction to create the particular container in the remote computing device.  

21.  The method of claim 1, wherein a first entry in the database is provided for a first container and indicates that the badging service is employed by the first container, and wherein a second entry in the database is provided for a second container and indicates that the badging service is not employed by the second container.  
22. The method of claim 21, further comprising selectively enabling the badging service on individual files.  



23. The method of claim 1, wherein the container has a unique identifier for distinguishing the container among multiple containers of the remote computing device, the unique identifier generated as one of an auto-incrementing number or a hash function;


Patent #10614041
1. A method of syncing data in a backend system that provides services for supporting cloud-based software applications, the method comprising: 
storing, by a data storage service in the backend system, a set of data used by a cloud-based application…

1…storing, by the backend system, a set of sync settings for the set of data, the set of sync settings indicating whether the backend system employs a sync service for syncing the set of data stored in the backend system by the data storage service; and … wherein storing the set of sync settings for the set of data includes storing, by the backend server, a database, the database including, for each of multiple data storage containers, a database entry that specifies whether or not the sync service of the backend system performs syncing on the respective data storage container.

1…in response to (i) changes in the set of data and (ii) having stored sync settings indicating that the backend system employs the sync service for syncing the set of data, syncing the set of data among the backend system and the set of application instances

3 depends on claim 1, …
4. A method as in claim 3, wherein the sync service includes a badging service that assigns a sync status to the set of data as stored locally on the respective computing machines on which the set of application instances run; and 









the sync status indicating at least one of (i) that syncing is complete, (ii) that syncing is in process, and (iii) that syncing has failed


1… wherein storing the set of sync settings for the set of data includes storing, by the backend server, a database, the database including, for each of multiple data storage containers, a database entry that specifies whether or not the sync service of the backend system performs syncing on the respective data storage container…
Lockhart, ¶41 “select only the desired folder(s), subfolder(s), or file(s) in their commonly shared workplace to be synchronized on one or more devices of theirs”; ¶84 “storing a row in the database for every single folder and subfolder (and potentially each file, if a file-level selective synchronization is to be implemented)”.  One of ordinary skill in the art would recognize that the containers recited in claim 1 may be read to be files or folders as these are known applications of selective synchronization within the field of art.



1. … the developer API including one of an SDK (Software Development Kit…




10. …wherein the set of data is stored in a data storage container, the data storage container being accessible via a unique identifier that uniquely identifies the data storage container from among multiple data storage containers in the backend system…

14. The method of claim 1, wherein the instruction from the developer machine that provides the set of sync settings is accompanied by an instruction to create a container for the set of data in the backend system.


6. A method as in claim 5, wherein the set of badging settings indicates that the backend system does employ the badging service to assign a sync status to the set of data, and wherein the method further comprises: storing, by the data storage service, a second set of data in the backend system; and storing a second set of badging settings in the backend system that indicates that the backend system does not employ the badging service to assign a sync status to the second set of data.

23. (Previously presented) The method of claim 1,U.S. Application No.: -12- wherein the set of data is stored in a data storage container, the data storage container being accessible via a unique identifier that uniquely identifies the data storage container from among multiple data storage containers in the backend system, wherein the method further comprises providing the unique identifier of the data storage container to each of the set of application instances to enable the application instances to access the data storage container using the unique identifier…

Bhanote ¶66 “version numbers”. One of ordinary skill in the art would recognize that the containers recited in claim 1 may be read identified using version numbers as this provides a predictable way of uniquely identifying the containers.

Jhaveri, ¶66 “hash folder paths” One of ordinary skill in the art would recognize that the containers recited in claim 1 may be read identified using Hash folder paths as this provides a predictable way of uniquely identifying the containers.


Response to Arguments
Applicant's arguments filed May 5, 2022 have been fully considered but they are not persuasive.  
With regard to claims 1, 10, and 17 applicant argues that the prior art does not teach a synchronizing progress status.  Specifically, applicant argues that the prior art does not teach a status that indicates how actual synchronizing is proceeding.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., how actual synchronizing is proceeding) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  There is nothing in the claims that requires monitoring the synchronization operation to track how the synchronization is proceeding.  There is nothing in the specification that defines what is meant by “SYNC_IN_PROGRESS”.  The reader is left with the plain meaning of the term to assume a meaning.  The fact that the term is in all caps in the specification (Paragraph [0119]) indicates that the term is a key word which is not described.  There is no recitation of what this keyword is intended to mean.  Nothing in the specification suggests monitoring or tracking the progression of the synchronization operation.  There is no further description of what the “badging” service entails.  The reader of the claim is left with the plain meaning of the terms in the claim to decipher an intended meaning.  Please see the 112(a) rejection above.
Please see the rejection put forth above to address the newly added claim limitations, including the newly added “synchronizing progress status”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691. The examiner can normally be reached Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA L WILLIS/           Primary Examiner, Art Unit 2156